Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered July 23, 2003, convicting defendant, upon his plea of guilty, of enterprise corruption, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s unpreserved challenge to the validity of his plea does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. Were we to reach this claim in the interest of justice, we would find that the record establishes the voluntariness of the plea and there was nothing in the allocution that cast significant doubt on defendant’s guilt. The court sufficiently explained the elements of enterprise corruption, and defendant’s factual recitation did not negate any of those elements. On the contrary, defendant’s guilt could be readily inferred from his allocution (see People v McGowen, 42 NY2d 905 [1977]).
*245We perceive no basis for reducing the sentence. Concur— Marlow, J.P., Ellerin, Nardelli, Williams and Sweeny, JJ.